Citation Nr: 1717687	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-36 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  The propriety of a reduction of the disability rating for degenerative disc disease of the lumbar spine from 40 percent to 20 percent, effective January 1, 2008.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 2003.

This matter is before the Board of Veteran's Appeals (Board) on appeal of a rating decision in October 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that reduced the rating for the service-connected degenerative disc disease of the lumbar spine to 20 percent, effective January 1, 2008.  

In March 2014, April 2015 and April 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Veteran testified before the undersigned at a May 2013 Video Conference hearing.  The hearing transcript is of record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  A will notify the appellant if additional action is required on her part.



FINDING OF FACT

At the time of the reduction in evaluation of the Veteran's degenerative disc disease of the lumbar spine from 40 percent to 20 percent, there was a showing of improvement in disability, evidenced by improved range of motion, including forward flexion.


CONCLUSION OF LAW

The reduction in evaluation of degenerative disc disease of the lumbar spine from 40 percent to 20 percent disabling was proper.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 4.7, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements.  38 C.F.R. § 3.105(e) (2016).  Thus, the notice provisions of 38 C.F.R. § 3.159 do not apply to this matter. 

38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e). 

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 40 to 20 percent for the Veteran's lumbar spine degenerative disc disease was properly carried out by the RO.  The RO proposed the rating reduction in a rating decision of June 2007.  The Veteran was notified thereof in a letter of that month and he was provided a copy of the rating decision which provided a detailed explanation about the RO's proposed action.  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO also gave the Veteran 30 days to request a predetermination hearing.  The RO took final action to reduce the disability rating in an October 2007 rating decision.  The RO informed the Veteran of this decision by letter that same month.  The reduction was not made effective prior to 60 days from the notification of the denial.  The notice and procedural protections of 38 C.F.R. § 3.105(e) were clearly met. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or he desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Propriety of Reduction of 40 Percent Evaluation for 
Degenerative Disc Disease of the Lumbar Spine

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be 
notified at his or her latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  As already noted, the Veteran received proper notice under 38 C.F.R. § 3.105(e).

Where a rating has been in effect for five years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Kitchens v. Brown, 7 Vet. App. 320 (1995).

Where, however, a rating has been in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a) and (b) are not for application, and reexaminations disclosing improvement in the disability will warrant reduction in rating.  38 C.F.R. § 3.334(c).  If such improvement is shown, to warrant reduction it must also be determined that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993) (citing 38 C.F.R. § 4.10).

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344 renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

The Board notes that the 40 percent rating for lumbar spine degenerative disc disease was not in effect for five or more years.  Consequently, the provisions of 
38 C.F.R. § 3.344(a) or (b) are not for application. 

Analysis

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2016).

Note (1) permits the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement should be rounded to the nearest five degrees.  See Plate V, 38 C.F.R. § 4.71 and 38 C.F.R. § 4.71a, Notes (2) and (4).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, Note (3).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R.
§ 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

In an April 2003 rating decision, the RO granted service connection for lumbar spine degenerative disc disease, assigning a 10 percent evaluation, effective March 1, 2003.  

The Veteran was afforded a VA examination in July 2005.  She demonstrated range of motion of the lumbar spine of flexion 30 degrees, 5 degrees extension, 30 degrees of right and left lateral flexion, and 20 degrees of right and left rotation.  She had diffuse spasms, pain with movement and fatigue with movement.  Motor strength testing showed full motor strength in both lower extremities.  Sensory examination was normal.  Reflexes were 2+ throughout and she had a negative Lasegue test.  

In an August 2005 rating decision, the rating for the service-connected lumbar spine degenerative disc disease was increased to 40 percent, effective May 12, 2005.  

The Veteran was afforded a VA periodic spine examination in May 2007.  She complained of daily stiffness and weakness.  She also reported constant pain in the lumbar spine for 18 years, which traveled to the legs and left arm, and was relieved by Motrin.  She reported that he could function with the pain with medication.  She denied any incapacitation from her spine condition.  Posture and gait were normal, and she did not require an assistive device for ambulation.  The diagnosis of DDD of the lumbar spine was continued.  The examination showed ranges of motion of flexion 0 to 60 degrees with pain at 40 degrees; extension 0 to 20 degrees with pain at 20, right and left lateral flexion 0 to 30 degrees without pain, and right and left rotation 0 to 25 degrees with pain at 20.  

In a June 2007 rating decision, the RO proposed to reduce the 40 percent rating for lumbar spine DDD to 20 percent.

In an August 2007 statement, the Veteran reported that her low back disability had gotten worse since the last time she was seen by a VA examiner.  Specifically, she claimed that she had severe back pain that was disrupting her sleep, and that she was unable to walk for more than 10-15 minutes without a lot of back pain.  
See August 2007 statement from the Veteran.

In an August 2007 statement, the Veteran's friend, P.A.R., reported that she had known the Veteran since 1990, and since that time, the Veteran had experienced severe lower back pains, which caused her to bend over when getting up in the morning, getting out of a chair, and getting out of a car.  She also reported that walking caused the Veteran's back to hurt tremendously, and that the Veteran's back problems seemed to get worse every year.  See August 2017 lay statement from P.A.R.

In an October 2007 rating decision, the RO reduced the 40 percent rating for lumbar spine DDD to 20 percent, effective January 1, 2008.

The 40 percent rating for the Veteran's lumbar spine DDD had been in effect for less than five years at the time of the October 2007 reduction.  Therefore, 38 C.F.R. § 3.344(a) does not apply.  Rather, it is 38 C.F.R. § 3.344(c) that applies.  Under this regulation, so long as there is evidence of improvement likely to continue under the ordinary conditions of life and work at the time of a rating reduction, then the reduction is proper.  There is no requirement of more than one examination.

The findings from the May 2007 VA examination show improvement in the Veteran's condition from the time she was granted the 40 percent rating in August 2005  In this regard, the Veteran was only able to flex 30 degrees on VA examination in July 2005, whereas she was able to flex to at least 40 degrees, even with consideration of pain, on VA examination in May 2007.  

Moreover, there is evidence to suggest that such improvement applied to the ordinary conditions of life and work.  Specifically, VA treatment records dated from January 2007 to September 2007 show complaints of chronic low back pain.  They also show the Veteran requested a back brace.  However, there is no evidence of range of motion findings or ankylosis, to warrant a rating in excess of 20 percent.  July 2007 private treatment records noted reports of painful lumbar flexion; however, they also noted superficial and deep tendon reflexes; normal touch; motor exam showing strength 5/5 in lower extremities and right and negative Tinels sign.  

The Board acknowledges the August 2007 statements from the Veteran and her friend, P.A.R., which both  indicate that the Veteran had severe back pain that caused her difficulty with walking.  However, the Board notes that these reports from the Veteran and P.A.R. are not supported by the medical evidence of record at that time.  An October 2007 private neurological evaluation shows complaints of lower and mid-back trouble, with leg pain, and some weakness in the back and legs for three months, which was causing the Veteran trouble walking.  She was noted to have a limp on the right side and trouble getting off of the examination table and back pain and tenderness, and was diagnosed with lumbar stenosis with radiculopathy.  However, there was no evidence of decreased range of motion in the lumbar spine severe enough to warrant a rating in excess of 20 percent under the general rating formula.  Furthermore, the Board notes that the Veteran is separately compensated for radiculopathy in the lower extremities.  January 2008 private treatment records only show back pain radiating to the left leg, which the Veteran had already previously reported.  During VA treatment in June 2008, she continued to complain of low back pain, and reported that her pain medication was not helping.  There were no specific range of motion findings and the Board notes that the 20 percent evaluation the Veteran was receiving was meant to compensate her for her reported continuous low back pain.  The Board also notes that there is no other medical evidence of record at the time of the May 2007 examination that suggests that it was not reasonably certain that the improvement shown on examination in May 2007 would not be maintained under the ordinary conditions of life and work.

Accordingly, the preponderance of the evidence established improvement, and the reduction in evaluation of the Veteran's lumbar spine DDD from 40 percent to 20 percent was, therefore, proper.  38 C.F.R. § 3.344.


ORDER

The reduction in evaluation of degenerative disc disease of the lumbar spine from 40 percent to 20 percent disabling was proper; restoration of the 40 percent rating effective January 1, 2008, is denied.


REMAND

Although the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. 

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary in order to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In July 2016, the United States Court of Appeals for Veterans Claims (Court), issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Court found that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 38 C.F.R. § 4.59 (2016).  

The Veteran was provided her most recent VA examinations in August 2014, January 2016 and May 2016, to assess the nature and severity of her degenerative disc disease of the lumbar spine.  However, none of the examinations included assessment of both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, remand for a new VA examination with complete range of motion testing is warranted.

The Veteran is advised that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any pertinent outstanding VA and/or private medical records and associate them with the claims file.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination of the spine to ascertain the severity of her service-connected lumbar spine DDD.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  

Any indicated studies, including X-ray studies, should be performed.

All clinical findings should be recorded in detail, to include range of motion testing for active motion, passive motion, weight-bearing, and nonweight-bearing to the extent possible.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the low back disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should identify any nerves affected by the lumbar spine disability and severity of that disability.  The examiner should also indicate whether there is any form of ankylosis. 
The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected low back disability.

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


